

116 HR 8704 IH: Strengthening Families for Success Act of 2020
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8704IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV of the Social Security Act to reauthorize the grant program to promote responsible fatherhood, to modernize the child support enforcement program, and for other purposes.1.Short title; table of contents; definition(a)Short titleThis Act may be cited as the Strengthening Families for Success Act of 2020.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; definition.Title I—Promoting Responsible Fatherhood and Strengthening Low-Income FamiliesSec. 101. Reauthorization of healthy marriage promotion and responsible fatherhood grants.Title II—Improving Resources for Domestic Violence and Family StrengtheningSec. 201. Best practices for coordination of policy to address domestic violence and family engagement.Sec. 202. Grants supporting healthy family partnerships for domestic violence intervention and prevention.Sec. 203. Procedures to address domestic violence.Title III—Modernization of Child Support EnforcementSec. 301. Pilot program to stay automatic child support enforcement against non-custodial parents participating in a healthy marriage or responsible fatherhood program.Sec. 302. Closure of certain child support enforcement cases.Title IV—Parenting time services pilot programSec. 401. Parenting time services pilot program.Title V—Improvements to the child support pass-through requirementsSec. 501. Child support pass-through program improvements.Sec. 502. Improving State documentation and reporting of child support collection data.Title VI—Program Flexibility During the COVID–19 PandemicSec. 601. Emergency TANF flexibility.Sec. 602. 2020 recovery rebates not subject to reduction or offset with respect to past-due support.Sec. 603. Protection of 2020 recovery rebates.Title VII—Effective DateSec. 701. Effective date.(c)Secretary definedIn this Act, the term Secretary means the Secretary of Health and Human Services.IPromoting Responsible Fatherhood and Strengthening Low-Income Families101.Reauthorization of healthy marriage promotion and responsible fatherhood grants(a)Voluntary participation(1)AssuranceSection 403(a)(2)(A)(ii)(II) of the Social Security Act (42 U.S.C. 603(a)(2)(A)(ii)(II)) is amended—(A)in item (aa), by striking and after the semicolon;(B)in item (bb), by striking the period and inserting a semicolon; and(C)by adding at the end the following:(cc)if the entity is a State or an Indian tribe or tribal organization, to not condition the receipt of assistance under the program funded under this part, under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), or under a program funded under part B or E of this title, on enrollment or participation in any such programs; and(dd)to permit any participant in a program or activity funded under this paragraph, including an individual whose participation is specified in the individual responsibility plan developed for the individual in accordance with section 408(b), to transfer to another such program or activity upon notification to the entity and the State agency responsible for administering the State program funded under this part..(2)ProhibitionSection 408(a) of such Act (42 U.S.C. 608(a)) is amended by adding at the end the following:(13)Ban on conditioning receipt of TANF or certain other benefits on participation in a healthy marriage or responsible fatherhood programA State to which a grant is made under section 403 shall not condition the receipt of assistance under the State program funded under this part, under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), or under a program funded under part B or E of this title, on participation in a healthy marriage promotion activity (as defined in section 403(a)(2)(A)(iii)) or in an activity promoting responsible fatherhood (as defined in section 403(a)(2)(C)(ii))..(3)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:(17)Penalty for conditioning receipt of TANF or certain other benefits on participation in a healthy marriage or responsible fatherhood programIf the Secretary determines that a State has violated section 408(a)(13) during a fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..(b)Alignment of entities eligible for grants and technical assistanceSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)) is further amended—(1)in subparagraph (A)—(A)in clause (i), by inserting territories, after States,; and(B)by adding at the end the following:(iv)Eligible entitiesStates, territories, Indian tribes and tribal organizations, public or private entities, and nonprofit community entities, including religious organizations, are eligible to be awarded funds made available under this paragraph for the purpose of carrying out healthy marriage promotion activities, for the purpose of carrying out activities promoting responsible fatherhood, or for both such purposes.(v)Territory definedFor purposes of awarding funds under this paragraph, the term territory means the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. ; and(2)in subparagraph (C)(i), by striking and public and inserting public or private entities,.(c)Territory and tribal set-Aside; elimination of preference provisionSection 403(a)(2)(E) of such Act (42 U.S.C. 603(a)(2)(E)) is amended to read as follows:(E)Funding for territories and Indian tribes and tribal organizations(i)In generalOf the amounts made available under subparagraph (D) for a fiscal year, not less than 10 of the awards made by the Secretary of such funds for fiscal year 2021 or any fiscal year thereafter for the purpose of carrying out healthy marriage promotion activities, activities promoting responsible fatherhood, or both, (excluding any award under subparagraph (B)(i) for any fiscal year), shall be made to a territory or an Indian tribe or tribal organization.(ii)Clarification of eligibility of tribal consortiumsA tribal consortium of Indian tribes or tribal organizations may be awarded funds under this paragraph for the purpose of carrying out healthy marriage promotion activities, activities promoting responsible fatherhood, or both..(d)Activities promoting responsible fatherhoodSection 403(a)(2)(C)(ii) of such Act (42 U.S.C. 603(a)(2)(C)(ii)) is amended—(1)in subclause (I), by striking marriage or sustain marriage and inserting healthy relationships and marriages or to sustain healthy relationships or marriages;(2)in subclause (II), by inserting educating youth who are not yet parents about the economic, social, and family consequences of early parenting, helping participants in fatherhood programs work with their own children to break the cycle of early parenthood, after child support payments,; and(3)in subclause (III)—(A)by striking fathers and inserting parents (with priority for low-income noncustodial parents); and(B)by inserting employment training for both parents and for other family members, after referrals to local employment training initiatives,.(e)Ensuring healthy marriage promotion and responsible fatherhood activities can be offered during public health emergencies(1)In generalSection 403(a)(2)(A)(ii)(I) of such Act (42 U.S.C. 603(a)(2)(A)(ii)(I)) is amended—(A)in each of items (aa) and (bb), by striking and after the semicolon; and(B)by adding at the end the following:(cc)how, and the extent to which, funds awarded will be used by the entity for technology and access to broadband in order to carry out healthy marriage promotion activities, activities promoting responsible fatherhood, or both, remotely during a public health emergency; and(dd)how the entity will sustain continuity of critical services, specifying the scope of the critical services to be maintained, and the ability of the entity to be able to resume providing such services within 3 weeks of the beginning of a public health emergency or other incident that compromises the ability of the entity to deliver such services in-person, by telephone, or virtually; and .(2)Public health emergency definedSection 403(a)(2)(A) of such Act (42 U.S.C. 603(a)(2)(A)) is further amended—(A)by redesignating clauses (iv) and (v) (as added by subsection (b)(1)) as clauses (v) and (vi), respectively; and(B)by inserting after clause (iii) the following:(iv)Public health emergency definedIn clause (ii), the term public health emergency means—(I)a national or public health emergency declared by the President or the Secretary, including—(aa)a major disaster relating to public health declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);(bb)an emergency relating to public health declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191); or(cc)a public health emergency declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d); or(II)an emergency relating to public health that has been declared by a Governor or other appropriate official of any State, the District of Columbia, or commonwealth, territory, or locality of the United States..(f)Measuring outcomes for eligible familiesSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), as amended by the preceding subsections of this section, is further amended—(1)in subparagraph (A)—(A)in clause (ii)—(i)in subclause (I)(dd), by striking and after the semicolon;(ii)in subclause (II)—(I)in item (cc), by striking and after the semicolon;(II)in item (dd), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(ee)to submit the report required under clause (vi); and; and(iii)by adding at the end the following:(III)provides, subject to the approval of the Secretary, for evaluations of the activities carried out using each grant made under this paragraph that satisfy the requirements of subparagraph (F).; and(B)by adding at the end the following:(vii)Requirements relating to outcomes for measuring improvements(I)Report on improvements after 3 yearsNot later than 30 days after the end of the 3rd year in which an eligible entity conducts programs or activities with funds made available under this paragraph, the entity shall submit a report to the Secretary demonstrating the extent to which the programs and activities carried out with such funds made quantifiable, measurable improvements in the areas identified in the entity's application in accordance with clause (ii)(III).(II)Technical assistanceThe Secretary shall provide technical assistance to help the eligible entity develop and implement ways to evaluate and improve outcomes for eligible families. The Secretary may provide the technical assistance directly or through grants, contracts, or cooperative agreements. (III)Advisory panelThe Secretary shall establish an advisory panel for purposes of obtaining recommendations regarding the technical assistance provided to entities in accordance with subclause (II).(IV)Final reportNot later than December 31 of the first calendar year that begins after October 1 of the 5th consecutive fiscal year for which an eligible entity conducts programs or activities with funds made available under this paragraph, and every 5th such fiscal year thereafter (beginning with funds awarded for fiscal year 2021), the eligible entity shall submit a report to the Secretary demonstrating the extent to which the programs and activities carried out with such funds made quantifiable, measurable improvements in the areas identified in the entity's application for funding for such 5 fiscal years.(V)Report to congressNot later than March 31, 2026, and annually thereafter, the Secretary shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the programs and activities carried out with funds made available under this paragraph based on the most recent final reports submitted under subclause (IV). Each report submitted under this subclause shall identify the programs and activities carried out with funds made available under this paragraph which made quantifiable, measurable improvements and in which outcome areas.; and(2)by adding at the end the following new subparagraph:(F)Evaluation requirements(i)In generalFor purposes of subparagraph (A)(ii)(III), an evaluation satisfies the requirements of this subparagraph if—(I)the evaluation is designed to—(aa)build evidence of the effectiveness of the activities carried out using each grant made under this paragraph;(bb)determine the lessons learned (including barriers to success) from such activities; and(cc)to the extent practicable, help build local evaluation capacity, including the capacity to use evaluation data to inform continuous program improvement; and(II)the evaluation includes research designs that encourage innovation and reflect the nature of the activities undertaken, successful implementation efforts, and the needs of the communities, without prioritizing efficacy research over effectiveness research.(ii)Randomized controlled trialsAn evaluation conducted in accordance with subparagraph (A)(ii)(III) and this subparagraph may, but shall not be required to, include a randomized controlled trial.(iii)OutcomesOutcomes of interest for an evaluation conducted in accordance with subparagraph (A)(ii)(III) and this subparagraph shall include, but are not limited to, the following:(I)Relationship quality between custodial and non-custodial parents.(II)Family economic wellbeing, including receipt of public benefits and access to employment services and education. (III)Payment of child support by non-custodial parents, non-financial contributions, and involvement in child-related activities.(IV)Parenting skills or parenting quality.(V)Health and mental health outcomes of parents.(VI)Quality and frequency of contact between children and non-custodial parents.(VII)Reduction in crime or domestic violence.(VIII)Prevention of child injuries, child abuse, neglect, or maltreatment, and reduction of emergency department visits.(IX)Coordination and referrals for other community resources and supports..(g)Authority for substitution granteesSection 403(a)(2)(A) of such Act (42 U.S.C. 603(a)(2)(A)), as amended by subsections (b)(1), (e)(2), and (f)(2), is further amended—(1)in clause (ii), in the matter preceding subclause (I), by striking The Secretary and inserting Except as provided in clause (viii), the Secretary; and(2)by adding at the end the following:(viii)Authority for substitute entitiesIf, after being awarded funds under this paragraph for a fiscal year for the purpose of carrying out healthy marriage promotion activities, activities promoting responsible fatherhood, or both, an entity becomes unable to continue to carry out such activities for the duration of the award period, the Secretary may select another entity to carry out such activities with the funds from the initial award that remain available for obligation, for the remainder of the initial award period. The Secretary shall make any such selection from among applications submitted by other entities for funding to carry out the same activities as the activities for which the initial award was made, and may base the criteria for making such a selection on the objectives specified in the announcement of the opportunity to apply for the initial award funds..(h)ReauthorizationSection 403(a)(2)(D) of such Act (42 U.S.C. 603(a)(2)(D)) is amended to read as follows:(D)Appropriation(i)In generalSubject to clauses (ii) and (iii), out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2021 through and 2025 for expenditure in accordance with this paragraph—(I)$75,000,000 for awarding funds for the purpose of carrying out healthy marriage promotion activities; and(II)$75,000,000 for awarding funds for the purpose of carrying out activities promoting responsible fatherhood.(ii)Demonstration projects for coordination of provision of child welfare and tanf services to tribal families at risk of child abuse or neglectIf the Secretary makes an award under subparagraph (B)(i) for any fiscal year, the funds for such award shall be taken in equal portion from the amounts appropriated under subclauses (I) and (II) of clause (i).(iii)Research; technical assistanceThe Secretary may use 0.5 percent of the amounts appropriated under each of subclauses (I) and (II) of clause (i), respectively, for the purpose of conducting and supporting research and demonstration projects by public or private entities, and providing technical assistance to States, Indian tribes and tribal organizations, and such other entities as the Secretary may specify that are receiving a grant under another provision of this part..IIImproving Resources for Domestic Violence and Family Strengthening201.Best practices for coordination of policy to address domestic violence and family engagementThe Secretary shall develop a coordinated policy to address domestic violence and family strengthening that— (1)establishes criteria and best practices for coordination and partnership between domestic violence shelter and service organizations and responsible fatherhood and healthy marriage promotion programs;(2)not later than 120 days after the date of enactment of this Act, issue guidance containing such criteria and best practices; and(3)update and reissue such criteria and best practices at least once every 5 years. 202.Grants supporting healthy family partnerships for domestic violence intervention and preventionSection 403(a) of the Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the following new paragraph:(6)Grants supporting healthy family partnerships for domestic violence intervention and prevention(A)In generalThe Secretary shall award grants on a competitive basis to healthy family partnerships to build capacity for, and facilitate such partnerships. (B)Use of fundsFunds made available under a grant awarded under this paragraph may be used for staff training, the provision of domestic violence intervention and prevention services, and the dissemination of best practices for—(i)assessing and providing services to individuals and families affected by domestic violence, including through caseworker training, the provision of technical assistance to other community partners, the implementation of safe visitation and exchange programs, and the implementation of safe child support procedures; or(ii)preventing domestic violence, particularly as a barrier to economic security, and fostering healthy relationships.(C)ApplicationThe respective entity and organization of a healthy family partnership entered into for purposes of receiving a grant under this paragraph shall submit a joint application to the Secretary, at such time and in such manner as the Secretary shall specify, containing—(i)a description of how the partnership intends to carry out the activities described in subparagraph (B), including a detailed plan for how the entity and organization comprising the partnership will collaborate;(ii)an assurance that funds made available under the grant shall be used to supplement, and not supplant, other funds used by the entity or organization to carry out programs, activities, or services described in subparagraph (B); and(iii)such other information as the Secretary may require.(D)General rules governing use of fundsNeither the rules of section 404 (other than subsection (b) of that section), nor section 417 shall apply to a grant made under this paragraph.(E)DefinitionsIn this paragraph:(i)Domestic violenceThe term domestic violence means violence between intimate partners, which involves any form of physical violence, sexual violence, stalking, or psychological aggression, by a current or former intimate partner. (ii)Healthy family partnershipThe term healthy family partnership means a partnership between—(I)an entity receiving funds under—(aa)a grant made under paragraph (2) to promote healthy marriage or responsible fatherhood; or(bb)the pilot program established under section 469C; and(II)a domestic violence shelter and service organization.(F)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2022 through 2025, $25,000,000 to carry out this paragraph..203.Procedures to address domestic violence(a)In generalSection 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)), as amended by subsections (c) and (h) of section 101, is amended—(1)by redesignating subparagraphs (D) and (E) as subparagraphs (F) and (G), respectively; and(2)by inserting after subparagraph (C) the following:(D)Requirements for receipt of fundsAn entity may not be awarded a grant under this paragraph unless the entity, as a condition of receiving funds under such a grant—(i)agrees to coordinate with the State domestic violence coalition (as defined in section 302(11) of the Family Violence Prevention and Services Act (42 U.S.C. 10402(11)));(ii)identifies in its application for the grant the domestic violence shelter and service organization at the local, State, or national level with whom the entity will partner with respect to the development and implementation of the programs and activities of the entity; (iii)describes in such application how the programs or activities proposed in the application will address, as appropriate, issues of domestic violence, and contains a commitment by the entity to consult with experts in domestic violence or relevant domestic violence shelter and service organizations in the community in developing the programs and activities; (iv)describes in such application the roles and responsibilities of the entity and the domestic violence shelter and service organization, including with respect to training, cross-trainings for each entity, development of protocols using comprehensive and evidence-based practices and tools, and reporting, and the resources that each partner will be responsible for bringing to the program;(v)on award of the grant, and in consultation with the domestic violence shelter and service organization, develops and submits to the Secretary for approval, a written protocol using comprehensive and evidence-based practices and tools which describes— (I)how the entity will identify instances or risks of domestic violence among participants in the program and their families;(II)the procedures for responding to such instances or risks, including making service referrals, assisting with safety planning, and providing protections and other appropriate assistance for identified individuals and families;(III)how confidentiality issues will be addressed; and(IV)the training on domestic violence that will be provided to ensure effective and consistent implementation of the protocol; (vi)describes the entity's plan to build the capacity of program staff and other partners to address and communicate with parents about domestic violence;(vii)provides an assurance that the program staff will include a domestic violence coordinator to serve as the lead staff person on domestic violence for the entity (which may be funded with funds made available under the grant); and (viii)in an annual report to the Secretary, includes a description of the domestic violence protocols, and a description of any implementation issues identified with respect to domestic violence and how the issues were addressed.(E)Domestic violence definedIn this paragraph, the term domestic violence means violence between intimate partners, which involves any form of physical violence, sexual violence, stalking, or psychological aggression, by a current or former intimate partner..(b)Conforming amendmentsSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), is further amended—(1)in subparagraph (A)(i)—(A)by striking and (E) and inserting (D), and (G); and(B)by striking (D) and inserting (F); and(2)in subparagraphs (B)(i) and (C)(i), by striking (D) each place it appears and inserting (F).(c)Effective dateThe amendments made by this section shall take effect on October 1, 2021.IIIModernization of Child Support Enforcement301.Pilot program to stay automatic child support enforcement against non-custodial parents participating in a healthy marriage or responsible fatherhood program(a)Establishment(1)In generalThe Secretary shall establish a pilot program to test whether the impact of staying automatic child support enforcement and cost recovery efforts improves family outcomes in cases under the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) while a non-custodial parent participates in a healthy marriage or responsible fatherhood program carried out under section 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)), under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))), or under any other program funded with non-Federal funds. While a child’s non-custodial parent is participating in a healthy marriage or responsible fatherhood program that is part of the pilot program established under this section, an eligible entity participating in the pilot program— (A)shall not apply paragraph (3) of section 408(a) of the Social Security Act (42 U.S.C. 608(a)) to a family of a child receiving assistance under the State program funded under part A of title IV of such Act (42 U.S.C. 601 et seq.); (B)shall not refer the child’s case to the State program funded under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) or apply a penalty against the child’s family based on the custodial parent’s noncooperation with child support activities with respect to the child under paragraph (2) of section 408(a) of such Act (42 U.S.C. 608(a)), but shall provide an exception to the custodial parent pursuant to section 454(29)(A) of such Act (42 U.S.C. 654(29)(A)); (C)shall not be subject to penalties under section 409(a)(5) of such Act (42 U.S.C. 609(a)(5)); (D)notwithstanding subparagraph (B), any such individual shall retain the right to apply for child support services under section 454(4)(A)(ii) of the Social Security Act (42 U.S.C. 654(4)(A)(ii)) with respect to a child of the individual;(E)if the child has an open child support case with the State agency responsible for administering the State plan under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.), such State agency, shall suspend any activity to establish or enforce a support order with respect to the child (other than to establish the paternity of the child), and monthly child support obligations shall be suspended and shall not accrue, but only if both parents of the child agree in writing to the suspension; and(F)if child support activities are suspended in a case by agreement of both parents in accordance with subparagraph (E), may exclude the case in determining applicable percentages based on State performance levels under section 458 of the Social Security Act (42 U.S.C. 658a), and the Secretary shall disregard the case in determining whether the State data submitted to the Secretary are complete and reliable for purposes of that section and section 452 of such Act (42 U.S.C. 652). (2)Eligible entityIn this section, the term eligible entity means—(A)a State;(B)a unit of local government; or(C)an Indian tribe or tribal organization (as defined in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) that receives direct payments from the Secretary under section 455(f) of the Social Security Act (42 U.S.C. 655(f)) or has entered into a cooperative agreement with a State under section 454(33) of such Act (42 U.S.C. 654(33)).(3)Application, selection of eligible entities(A)Application(i)In generalTo participate in the pilot program, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require.(ii)Required informationAn application to participate in the pilot program shall include—(I)an outline of the healthy marriage or responsible fatherhood programs that the eligible entity will partner with for the purposes of participating in the pilot program, including a description of each the eligibility and participation criteria for each such program;(II)the goals, strategies, and desired outcomes of the eligible entity’s proposed participation in the pilot program; and (III)such other information as the Secretary shall require.(B)Selection of eligible entitiesNot later than September 30, 2021, the Secretary shall select at least 10 eligible entities to participate in the pilot program.(4)Duration of pilot programThe Secretary shall conduct the pilot program during the 4-year period that begins with fiscal year 2022 and ends with fiscal year 2025.(5)Data collection and reportingThroughout the pilot period, an eligible entity participating in the pilot program shall collect and report to the Secretary such data related to the entity’s participation in the pilot program as the Secretary shall require.(b)GAO report(1)StudyThe Comptroller General of the United States shall study the implementation and impact of the pilot program established under subsection (a).(2)ReportNot later than January 1, 2026, the Comptroller General shall submit a report to Congress on the results of the study required under paragraph (1) that includes information on the following:(A)How State agencies responsible for administering the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and the State agency responsible for administering the State plan under part D of title IV of such Act (42 U.S.C. 651 et seq.) designate healthy marriage or responsible fatherhood programs as eligible programs for purposes of the pilot program and what types of organizations have programs so designated, including whether such programs are funded under a grant made under section 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))), or under any other program funded with non-Federal funds.(B)The types of activities and services designated programs provide, including the extent to which any such activities and services are intended for domestic violence victims and survivors.(C)An assessment of how the designated programs compare to other entities receiving a grant under section 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))), or under any other program funded with non-Federal funds, with respect to the information described in subparagraphs (A) and (B). (D)Recommendations for such administrative or legislative action as the Comptroller General determines appropriate.302.Closure of certain child support enforcement casesSection 454(4)(A) of the Social Security Act (42 U.S.C. 654(4)(A)) is amended—(1)by striking clause (i) and inserting the following:(i)a child living apart from 1 or both parents for whom (I) assistance is provided under the State program funded under part A of this title, (II) benefits or services for foster care maintenance are provided under the State program funded under part E of this title, (III) medical assistance is provided under the State plan approved under title XIX, or (IV) cooperation is required pursuant to section 6(l)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(l)(1)) unless, in accordance with paragraph (29), good cause or other exceptions exist, or in the event that the State agency becomes aware after opening a child support case upon referral from another program that both parents of the child comprise an intact 2-parent household (even if a parent is temporarily living elsewhere), and neither parent has applied for child support services under clause (ii), in which case the State agency shall notify the referring program and each parent that the case will be closed within 60 days of the date of such notice unless either parent contacts the State agency and requests that the case remain open; and; and (2)in clause (ii), by inserting living apart from 1 or both parents after any other child.IVParenting time services pilot program401.Parenting time services pilot programPart D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) is amended by adding at the end the following:469C.Parenting time services pilot program(a)Establishment(1)In generalNot later than June 30, 2021, the Secretary shall establish a pilot program (referred to in this section as the pilot program) to provide payments to State, local, and tribal agencies responsible for administering the program under this part (referred to in this section as eligible entities) for carrying out the activities described in subsection (d) for the purpose of promoting the inclusion of uncontested parenting time agreements in child support orders. Expenditures for activities carried out by a State, local, or tribal agency participating in the pilot program shall be treated as expenditures authorized under the State or tribal plan approved under this part, without regard to whether such expenditures would otherwise be a permissible use of funds under such plan. (2)No budget neutrality requiredNo budget neutrality requirement shall apply to the pilot program.(b)Application, selection of eligible entities, and duration(1)Application(A)In generalTo participate in the pilot program, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require.(B)Required informationAn application to participate in the pilot program shall include the following:(i)The identity of the courts or judicial or administrative agencies with which the eligible entity will coordinate activities carried out under the pilot program.(ii)The identity of the local, State, or national level domestic violence shelter and service organization with which the eligible entity will partner with to develop and implement the procedures to address domestic violence required under subsection (d).(iii)A description of the role and responsibilities of each of such partner with respect to developing and implementing the procedures required under subsection (d), and of the resources that each partner will contribute to developing and implementing such procedures.(iv)Such other information as the Secretary shall require.(2)Selection of eligible entitiesNot later than September 30, 2021, the Secretary shall select at least 12 eligible entities to participate in the pilot program, at least 2 of which shall be tribal agencies described in subsection (b).(3)Duration of pilot programThe Secretary shall conduct the pilot program during the 5-year period that begins with fiscal year 2022 and ends with fiscal year 2026.(c)Authorized activitiesAn eligible entity participating in the pilot program shall carry out the following activities:(1)Establishing parent time plans in conjunction with the establishment of a child support order.(2)Coordinating with the custodial and non-custodial parent when establishing a parent time plan.(3)Supervising and facilitating parents’ visitation and access to their children, including virtual visitation in situations where in-person visitation is not practicable.(4)Providing parents with legal information and referrals related to parenting time.(5)Coordinating with domestic violence shelter and service organizations.(6)Employing a staff member to serve as a domestic violence coordinator.(7)Such other activities related to promoting the inclusion of uncontested parenting time agreements in child support orders as the Secretary may approve.(d)Program requirementsAs a condition of receiving payments under the pilot program, an eligible entity shall meet the following requirements:(1)Procedures to address domestic violenceNot later than 3 months after the eligible entity is selected to participate in the pilot program, the eligible entity, in consultation with the State domestic violence coalition (as defined in section 302(11) of the Family Violence Prevention and Services Act (42 U.S.C. 10402(11))) and the domestic violence shelter and service organization with which the entity is partnering, shall do the following:(A)Develop, and submit to the Secretary for approval, written protocols for use by the eligible entity in carrying out activities under the pilot program that are based on comprehensive and evidence-based practices and tools for—(i)identifying instances of domestic violence and situations where there is a risk of domestic violence;(ii)responding to any instances of domestic violence and situations where there is a risk of domestic violence that are so identified, including by making referrals to domestic violence intervention and prevention services, assisting with safety planning, and providing protections and other appropriate assistance to individuals and families who are victims or potential victims of domestic violence; (iii)addressing confidentiality issues related to identifying and responding to instances of domestic violence and situations where there is a risk of domestic violence; and(iv)providing domestic violence awareness and intervention and prevention training to ensure the effective and consistent implementation of the protocols developed under this subparagraph. (B)Build the capacity of the staff of the eligible entity and the domestic violence shelter and service organization partner of the entity to communicate with parents about domestic violence.(C)Appoint a staff member of the eligible entity or the domestic violence shelter and service organizations to serve as the domestic violence coordinator for purposes of the activities carried out under the pilot program.(D)Submit a final report to the Secretary describing—(i)the protocols established by the eligible entity to address domestic violence; and(ii)any issues that the eligible entity encountered in implementing such protocols and if so, how the eligible entity addressed such issues.(2)Data collection and reportingThroughout the pilot period, an eligible entity participating in the pilot program shall collect and report to the Secretary such data related to the entity's participation in the pilot program as the Secretary shall require.(e)Payments to eligible entities(1)In generalFor each quarter during the pilot period described in subsection (b)(3), the Secretary shall pay to each eligible entity participating in the pilot program an amount equal to the applicable percentage specified in paragraph (2) of the amounts expended by the entity during the quarter to carry out the pilot program. Such payments shall be made in addition to, and as part of, the quarterly payment made to the eligible entity under section 455(a)(1). Amounts expended by an eligible entity participating in the pilot program shall be treated as amounts expended for a purpose for which a quarterly payment is available under section 455(a)(1)(A), without regard to whether payment would otherwise be available under such section in the absence of the pilot program (and subject to the application of the applicable percentage for such quarter under paragraph (2) in lieu of the percentage that would otherwise apply under such section (if any)).(2)Applicable percentageThe applicable percentage specified in this paragraph is—(A)in the case of payments made for the first 8 quarters of the pilot period, 100 percent; and(B)in the case of payments made for each subsequent quarter of the pilot period, 66 percent (80 percent in the case of an eligible entity that is a tribal agency).(3)Sunset for paymentsIn no case may payments be provided by the Secretary for amounts expended by an eligible entity to carry out the pilot program for any quarter of a fiscal year after fiscal year 2026.(f)Evaluation of pilot program(1)In generalThe Secretary shall conduct (directly or by grant, contract, or interagency agreement) a comprehensive evaluation of the pilot program that satisfies the requirements of this subsection.(2)DeadlineNot later than 1 year after the pilot program ends, the Secretary shall submit to Congress a report containing the results of such comprehensive evaluation. (3)Evaluation requirements(A)In generalA comprehensive evaluation satisfies the requirements of this subsection if—(i)the evaluation is designed to identify successful activities for creating opportunities for developing and sustaining parenting time to—(I)build evidence of the effectiveness of such activities;(II)determine the lessons learned (including barriers to success) from such activities; and(III)to the extent practicable, help build local evaluation capacity, including the capacity to use evaluation data to inform continuous program improvement; and(ii)the evaluation includes research designs that encourage innovation and reflect the nature of the activities undertaken, successful implementation efforts, and the needs of the communities, without prioritizing efficacy research over effectiveness research.(B)Randomized controlled trialsA comprehensive evaluation conducted in accordance with this subsection may, but shall not be required to, include a randomized controlled trial.(4)Report requirementsThe report on the comprehensive evaluation conducted in accordance with this subsection shall include the following: (A)An assessment of the process used to assist parents in developing and establishing parenting time agreements and the number of parenting time agreements established during the pilot program. (B)An assessment of the impact of the pilot program on child support payment outcomes, including payment behaviors such as the amount of monthly payments, the frequency of monthly payments, and the frequency and type of non-financial assistance. (C)An assessment of the access barriers to establishing and complying with parenting time agreements, and the effectiveness of methods used by the pilot projects to address barriers. (D)An assessment of the impact of the pilot program on co-parenting quality.(E)An assessment of the impact of the pilot program on relationships between custodial and non-custodial parents.(F)An assessment of the impact of the pilot program on relationships between non-custodial parents and their children.(G)Data on the incidence and prevalence of domestic violence between custodial and non-custodial parents during the course of the pilot program.(H)A detailed description of the procedures used to address incidents of domestic violence between custodial and non-custodial parents during the course of the pilot program.(I)An assessment of the impact of the pilot program on increasing custodial and non-custodial parents’ knowledge about domestic violence.(5)AppropriationOut of any money in the Treasury not otherwise appropriated, there is appropriated to the Secretary to carry out this subsection $1,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(g)Domestic violence definedIn this section, the term domestic violence means violence between intimate partners, which involves any form of physical violence, sexual violence, stalking, or psychological aggression, by a current or former intimate partner..VImprovements to the child support pass-through requirements501.Child support pass-through program improvements(a)Pass-Through of all current support amounts and arrearages collected for current and former TANF familiesSection 457 of the Social Security Act (42 U.S.C. 657) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking and (e) and inserting , (e), (f), and (g); and(2)by adding at the end the following:(f)Distribution of current support amount and arrearages collected for TANF families(1)TANF familiesSubject to subsections (d), (e), and (g), beginning October 1, 2023—(A)paragraph (1) of subsection (a) shall no longer apply to the distribution of amounts collected on behalf of a TANF family as support by a State pursuant to a plan approved under this part;(B)the State shall pay to a TANF family all of the current support amount collected by the State on behalf of the family and all of any excess amount collected on behalf of the family to the extent necessary to satisfy support arrearages; and(C)for purposes of determining eligibility for, and the amount and type of, assistance from the State under the State program funded under part A, the State shall disregard the current support amount paid to a TANF family and shall disregard the current support amount paid to any family that is an applicant for assistance under the State program funded under part A. (2)Former TANF families(A)In generalSubject to subsections (e) and (g), beginning October 1, 2025—(i)subsection (a)(2) shall no longer apply to the distribution of amounts collected on behalf of a former TANF family as support by a State pursuant to a plan approved under this part or to support obligations assigned by the family; and (ii)the State shall pay to a former TANF family all of the current support amount collected by the State on behalf of the family and all of any excess amount collected on behalf of the family to the extent necessary to satisfy support arrearages (and the State shall treat amounts collected pursuant to an assignment by the family as if the amounts had never been assigned and shall distribute the amounts to the family in accordance with subsection (a)(4)).(B)State option for earlier implementationA State may elect to apply subparagraph (A) to the distribution of amounts collected on behalf of a former TANF family as support by a State pursuant to a plan approved under this part beginning on the first day of any quarter of fiscal year 2024 or 2025.(3)DefinitionsIn this subsection:(A)TANF familyThe term TANF family means a family receiving assistance from the State under the State program funded under part A.(B)Former TANF familyThe term former TANF family means a family that formerly received assistance from the State under the State program funded under part A.(C)Excess amountThe term excess amount means, with respect to amounts collected by a State as support on behalf of a family, the amount by which such amount collected exceeds the current support amount..(b)Temporary increase in matching rateSection 455(a)(3) of such Act (42 U.S.C. 655(a)(3)) is amended to read as follows:(3)(A)The Secretary shall pay to each State, for each quarter of fiscal years 2022 and 2023, 90 percent of so much of the State expenditures described in paragraph (1)(B) for the quarter as the Secretary finds are for a system meeting the requirements specified in sections 454(16) and 454A.(B)In the case of a State which elects the option under subparagraph (B) of section 457(f)(2) to apply subparagraph (A) of that section to the distribution of amounts collected on behalf of a former TANF family (as defined in subparagraph (B) of section 457(f)(3)) as support by a State pursuant to a plan approved under this part beginning on the first day of any quarter of fiscal year 2024 or 2025, the Secretary shall pay to the State for each quarter of fiscal year 2024 and 2025 for which such an election has been made, 90 percent of so much of the State expenditures described in paragraph (1)(B) for the quarter as the Secretary finds are for a system meeting the requirements specified in sections 454(16) and 454A.(C)This paragraph shall not apply to State expenditures described in paragraph (1)(B) for any quarter beginning on or after September 30, 2024 (September 30, 2023, in the case of a State that does not elect the option described in subparagraph (B))..(c)Transition to elimination of excepted portion for pass-Through disregard option(1)In generalSubparagraph (B) of section 457(a)(6) of such Act (42 U.S.C. 657(a)(6)) is amended to read as follows:(B)Families that currently receive assistance under part ADuring each of fiscal years 2021, 2022, and 2023, in the case of a family that receives assistance from the State under the State program funded under part A, a State shall not be required to pay to the Federal Government the Federal share of an amount collected on behalf of a family receiving assistance from the State under the State program funded under part A to the extent that the State—(i)pays the amount to the family; and(ii)disregards all of the amount collected that does not exceed the current support amount for purposes of determining the family's eligibility for, and the amount and type of, assistance from the State under the State program funded under part A..(2)Conforming amendmentSection 457(a)(6) of such Act (42 U.S.C. 657(a)(6)) is amended in the heading, by inserting ; transition to elimination of excepted portion after participation.(d)Amounts collected on behalf of families receiving foster care maintenance payments(1)In generalSection 457 of such Act (42 U.S.C. 657) as amended by subsection (a), is further amended by adding at the end the following:(g)Distribution of amounts collected on behalf of a child for whom foster care maintenance payments are being made(1)In generalBeginning October 1, 2023—(A)subsection (e) shall no longer apply to the distribution of amounts collected by a State as child support for months in any period on behalf of a child for whom a public agency is making foster care maintenance payments under part E; (B)with respect to the current support amount collected by the State on behalf of the child, the State shall elect to—(i)pay such amount to a foster parent of the child or a kinship caregiver for the child whenever practicable, or to the person responsible for meeting the child's day-to-day needs; or(ii)deposit such amount in a savings account to be used for the child's future needs in the event of the child's reunification with family from which the child was removed (including for reunification services for the child and family); (C)to the extent any amount collected exceeds the current support amount and, after the beginning of the period in which a public agency began making foster care maintenance payments under part E on behalf of the child, support arrearages have accrued with respect to the child, the State shall deposit such excess amount into a savings account to be used for the child's future needs; and(D)when the child is returned to the family from which the child was removed, or placed for adoption, with a legal guardian, or, if adoption or legal guardianship is determined not to be safe and appropriate for a child, in some other planned, permanent living arrangement, any amount in such savings account shall— (i)if the child has attained age 18, be transferred to the child; or(ii)if the child has not attained age 18, be maintained in such account until the child attains such age, and shall be transferred to the child when the child attains such age.(2)AdministrationThe State agency responsible for administering the program under this part shall be responsible for the distribution under this subsection of amounts collected on behalf of a child for whom a public agency is making foster care maintenance payments under part E..(2)GAO report(A)StudyThe Comptroller General of the United States shall study the implementation and impact of the requirements for distribution of amounts collected on behalf of a child for whom foster care maintenance payments are being made under subsection (g) of section 457 of the Social Security Act (42 U.S.C. 657) as added by paragraph (1).(B)ReportNot later than January 1, 2027, the Comptroller General shall submit a report to Congress on the results of the study required under paragraph (1) that includes information on the following:(i)A description of how States have elected to implement the distribution requirements of such subsection, including with respect to the choices States make regarding how much of current support amounts are paid to foster families, saved in the event of a child's reunification with the family from which the child was removed, or saved for the child's future needs.(ii)A description of how States distribute or use amounts saved in the event of a child's reunification with the family from which the child was removed, including the extent to which such amounts are used to provide reunification services for the child and family or distributed in full to the family.(iii)Recommendations regarding best practices regarding distributions made under such subsection, along with recommendations for such administrative or legislative action as the Comptroller General determines appropriate.(e)Elimination of option To apply former distribution rules for families formerly receiving assistance(1)In generalSection 454 of such Act (42 U.S.C. 654) is amended—(A)in paragraph (32)(C), by adding and after the semicolon;(B)in paragraph (33), by striking ; and and inserting a period; and(C)by striking paragraph (34).(2)Effective dateThe amendments made by paragraph (1) take effect on October 1, 2023.(f)Conforming amendments(1)Section 454B(c)(1) of such Act (42 U.S.C. 654b(c)(1)) is amended by striking 457(a) and inserting 457.(2)Section 457 of such Act (42 U.S.C. 657), as amended by subsections (a) and (d), is further amended—(A)in subsection (c), in the matter preceding paragraph (1), by striking subsection (a) and inserting subsections (a), (f), and (g); and(B)in subsection (e), in the matter preceding paragraph (1), by striking Notwithstanding the preceding provisions of this section, amounts and inserting Subject to subsection (g), amounts.502.Improving State documentation and reporting of child support collection data(a)State plan requirementParagraph (10) of section 454(10) of the Social Security Act (42 U.S.C. 654(10)) is amended to read as follows:(10)provide that the State will—(A)maintain a full record of collections and disbursements made under the plan and have an adequate reporting system; and(B)document outcomes with respect to each child support obligation that is enforced by the State, including monthly support payment amounts (distinguishing between full monthly payments and partial monthly payments) and the frequency of monthly support payments for each such case and include information on such outcomes in the annual report required under paragraph (15);.(b)Inclusion in annual report by the SecretarySection 452(a)(10)(A) of such Act (42 U.S.C. 652(a)(10)(A)) is amended—(1)in clause (ii), by striking and after the semicolon;(2)in clause (iii)(II), by adding and after the semicolon; and(3)by adding at the end the following:(iv)information on the documented outcomes with respect to each child support obligation that was enforced under a State plan approved under this part during the fiscal year, as required under paragraph (10) of section 454 and included in the annual report required under paragraph (15) of that section;.VIProgram Flexibility During the COVID–19 Pandemic601.Emergency TANF flexibility(a)In generalWith respect to the period that begins on March 1, 2020, and ends September 30, 2021:(1)Sections 408(a)(2), 409(a)(5), and 409(a)(8) of the Social Security Act shall have no force or effect.(2)Notwithstanding section 466(d) of such Act, the Secretary may exempt a State from any requirement of section 466 of such Act to respond to the COVID–19 pandemic, except that the Secretary may not exempt a State from any requirement to—(A)provide a parent with notice of a right to request a review and, if appropriate, adjustment of a support order; or(B)afford a parent the opportunity to make such a request.(3)The Secretary may not impose a penalty or take any other adverse action against a State pursuant to section 452(g)(1) of such Act for failure to achieve a paternity establishment percentage of less than 90 percent.(4)The Secretary may not find that the paternity establishment percentage for a State is not based on reliable data for purposes of section 452(g)(1) of such Act, and the Secretary may not determine that the data which a State submitted pursuant to section 452(a)(4)(C)(i) of such Act and which is used in determining a performance level is not complete or reliable for purposes of section 458(b)(5)(B) of such Act, on the basis of the failure of the State to submit OCSE Form 396 or 34 in a timely manner.(5)The Secretary may not impose a penalty or take any other adverse action against a State for failure to comply with section 454B(c)(1) or 454A(g)(1)(A)(i) of such Act.(6)The Secretary may not disapprove a State plan submitted pursuant to part D of title IV of such Act for failure of the plan to meet the requirement of section 454(1) of such Act, and may not impose a penalty or take any other adverse action against a State with such a plan that meets that requirement for failure to comply with that requirement.(7)To the extent that a preceding provision of this section applies with respect to a provision of law applicable to a program operated by an Indian tribe or tribal organization (as defined in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), that preceding provision shall apply with respect to the Indian tribe or tribal organization.(8)Any increase in the Federal medical assistance percentage for a State resulting from the application of this subsection shall not be taken into account for purposes of calculating the Federal share of assigned collections paid by the State to the Federal Government under section 457 of the Social Security Act (42 U.S.C. 657).(b)State definedIn subsection (a), the term State has the meaning given the term in section 1101(a) of the Social Security Act for purposes of title IV of such Act. (c)Technical correctionSection 6008 of the Families First Coronavirus Response Act (42 U.S.C. 1396d note) is amended by adding at the end the following:(e)Scope of applicationAn increase in the Federal medical assistance percentage for a State under this section shall not be taken into account for purposes of calculating the Federal share of assigned collections paid by the State to the Federal Government under section 457 of the Social Security Act (42 U.S.C. 657)..(d)State performance year for incentive paymentsNotwithstanding section 458 of the Social Security Act (42 U.S.C. 658a), the data which a State submitted pursuant to section 454(15)(B) of such Act (42 U.S.C. 654(15)(B)) for fiscal year 2019 and which the Secretary has determined is complete and reliable shall be used to determine the performance level for each measure of State performance specified in section 458(b)(4) of such Act for each of fiscal years 2020 and 2021.602.2020 recovery rebates not subject to reduction or offset with respect to past-due support(a)In generalSection 2201(d)(2) of the CARES Act is amended by inserting (c), before (d).(b)Effective dateThe amendment made by this section shall apply to credits and refunds allowed or made after the date of the enactment of this Act. 603.Protection of 2020 recovery rebates(a)In generalSubsection (d) of section 2201 of the CARES Act (Public Law 116–136) is amended—(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and by moving such subparagraphs 2 ems to the right, (2)by striking reduction or offset.—Any credit and inserting “reduction, offset, garnishment, etc.—(1)In generalAny credit, and(3)by adding at the end the following new paragraphs:(2)Assignment of benefits(A)In generalThe right of any person to any applicable payment shall not be transferable or assignable, at law or in equity, and no applicable payment shall be subject to, execution, levy, attachment, garnishment, or other legal process, or the operation of any bankruptcy or insolvency law. (B)Encoding of paymentsAs soon as practicable, but not earlier than 10 days after the date of the enactment of this paragraph, in the case of an applicable payment that is paid electronically by direct deposit through the Automated Clearing House (ACH) network, the Secretary of the Treasury (or the Secretary's delegate) shall—(i)issue the payment using a unique identifier that is reasonably sufficient to allow a financial institution to identify the payment as an applicable payment, and(ii)further encode the payment pursuant to the same specifications as required for a benefit payment defined in section 212.3 of title 31, Code of Federal Regulations. (C)Garnishment(i)Encoded paymentsIn the case of a garnishment order received after the date that is 10 days after the date of the enactment of this paragraph and that applies to an account that has received an applicable payment that is encoded as provided in subparagraph (B), a financial institution shall follow the requirements and procedures set forth in part 212 of title 31, Code of Federal Regulations, except a financial institution shall not, with regard to any applicable payment, be required to provide the notice referenced in sections 212.6 and 212.7 of title 31, Code of Federal Regulations. This paragraph shall not alter the status of applicable payments as tax refunds or other nonbenefit payments for purpose of any reclamation rights of the Department of the Treasury or the Internal Revenue Service as per part 210 of title 31 of the Code of Federal Regulations. (ii)Other paymentsIf a financial institution receives a garnishment order, other than an order that has been served by the United States or an order that has been served by a Federal, State, or local child support enforcement agency, that has been received by a financial institution after the date that is 10 days after the date of the enactment of this paragraph and that applies to an account into which an applicable payment that has not been encoded as provided in subparagraph (B) has been deposited electronically or by an applicable payment that has been deposited by check on any date in the lookback period, the financial institution, upon the request of the account holder, shall treat the amount of the funds in the account at the time of the request, up to the amount of the applicable payment (in addition to any amounts otherwise protected under part 212 of title 31, Code of Federal Regulations), as exempt from a garnishment order without requiring the consent of the party serving the garnishment order or the judgment creditor. (iii)LiabilityA financial institution that acts in good faith in reliance on clauses (i) or (ii) shall not be subject to liability or regulatory action under any Federal or State law, regulation, court or other order, or regulatory interpretation for actions concerning any applicable payments. (D)DefinitionsFor purposes of this paragraph—(i)Account holderThe term account holder means a natural person whose name appears in a financial institution’s records as the direct or beneficial owner of an account. (ii)Account reviewThe term account review means the process of examining deposits in an account to determine if an applicable payment has been deposited into the account during the lookback period. The financial institution shall perform the account review following the procedures outlined in section 212.5 of title 31, Code of Federal Regulations and in accordance with the requirements of section 212.6 of title 31, Code of Federal Regulations. (iii)Applicable paymentThe term applicable payment means any payment of credit or refund by reason of section 6428 of the Internal Revenue Code of 1986 (as so added) or by reason of subsection (c) of this section.(iv)GarnishmentThe term garnishment means execution, levy, attachment, garnishment, or other legal process.(v)Garnishment orderThe term garnishment order means a writ, order, notice, summons, judgment, levy, or similar written instruction issued by a court, a State or State agency, a municipality or municipal corporation, or a State child support enforcement agency, including a lien arising by operation of law for overdue child support or an order to freeze the assets in an account, to effect a garnishment against a debtor.(vi)Lookback periodThe term lookback period means the two month period that begins on the date preceding the date of account review and ends on the corresponding date of the month two months earlier, or on the last date of the month two months earlier if the corresponding date does not exist..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. VIIEffective Date701.Effective date(a)In generalExcept as otherwise provided in this Act, the amendments made by this Act shall take effect on the date of enactment of this Act and shall apply to payments under parts A and D of title IV of the Social Security Act for calendar quarters beginning on or after such date, and without regard to whether regulations to implement the amendments (in the case of State programs operated under such part D) are promulgated by such date.(b)Exception for state plans requiring state law amendmentsIn the case of a State plan under part A or D of title IV of the Social Security Act which the Secretary determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the effective date of the amendments imposing the additional requirements shall be 3 months after the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.